

EXHIBIT 10.3
 
HALLIBURTON COMPANY
 
1993 STOCK AND INCENTIVE PLAN
AS AMENDED AND RESTATED FEBRUARY 16, 2006
 
I.  PURPOSE
 
The purpose of the Halliburton Company 1993 Stock and Incentive Plan (the
“Plan”) is to provide a means whereby Halliburton Company, a Delaware
corporation (the “Company”), and its Subsidiaries may attract, motivate and
retain highly competent employees and to provide a means whereby selected
employees can acquire and maintain stock ownership and receive cash awards,
thereby strengthening their concern for the long-term welfare of the Company.
The Plan is also intended to provide employees with additional incentive and
reward opportunities designed to enhance the profitable growth of the Company
over the long term. A further purpose of the Plan is to allow awards under the
Plan to Non-employee Directors in order to enhance the Company’s ability to
attract and retain highly qualified Directors. Accordingly, the Plan provides
for granting Incentive Stock Options, Options which do not constitute Incentive
Stock Options, Stock Appreciation Rights, Restricted Stock Awards, Restricted
Stock Unit Awards, Performance Awards, Stock Value Equivalent Awards, or any
combination of the foregoing, as is best suited to the circumstances of the
particular employee or Non-employee Director as provided herein. The Plan was
established February 18, 1993, has been amended from time to time thereafter,
and is hereby amended and restated effective as of February 16, 2006.
 
II.  DEFINITIONS
 
The following definitions shall be applicable throughout the Plan unless
specifically modified by any paragraph:
 

(a)  
“Award” means, individually or collectively, any Option, Stock Appreciation
Right, Restricted Stock Award, Restricted Stock Unit Award, Performance Award or
Stock Value Equivalent Award.

 

(b)  
“Award Document” means the relevant award agreement or other document containing
the terms and conditions of an Award.

 

(c)  
“Beneficial Owners” shall have the meaning set forth in Rule 13d-3 promulgated
under the Exchange Act.

 

(d)  
“Board” means the Board of Directors of Halliburton Company.

 
 
1

--------------------------------------------------------------------------------

 

(e)  
“Change of Control Value” means, for the purposes of Paragraph (f) of Article
XIII, the amount determined in Clause (i), (ii) or (iii), whichever is
applicable, as follows: (i) the per share price offered to stockholders of the
Company in any merger, consolidation, sale of assets or dissolution transaction,
(ii) the per share price offered to stockholders of the Company in any tender
offer or exchange offer whereby a Corporate Change takes place or (iii) if a
Corporate Change occurs other than as described in Clause (i) or Clause (ii),
the fair market value per share determined by the Committee as of the date
determined by the Committee to be the date of cancellation and surrender of an
Award. If the consideration offered to stockholders of the Company in any
transaction described in this Paragraph (e) consists of anything other than
cash, the Committee shall determine the fair cash equivalent of the portion of
the consideration offered which is other than cash.

 

(f)  
“Code” means the Internal Revenue Code of 1986, as amended. Reference in the
Plan to any section of the Code shall be deemed to include any amendments or
successor provisions to such section and any regulations under such section.

 

(g)  
“Committee” means the committee selected by the Board to administer the Plan in
accordance with Paragraph (a) of Article IV of the Plan.

 

(h)  
“Common Stock” means the Common Stock, par value $2.50 per share, of the
Company.

 

(i)  
“Company” means Halliburton Company, a Delaware corporation.

 

(j)  
“Corporate Change” shall conclusively be deemed to have occurred on a Corporate
Change Effective Date if an event set forth in any one of the following
paragraphs shall have occurred:

 

(i)  
any Person is or becomes the Beneficial Owner, directly or indirectly, of
securities of the Company (not including in the securities beneficially owned by
such Person any securities acquired directly from the Company or its affiliates)
representing 20% or more of the combined voting power of the Company’s then
outstanding securities; or

 

(ii)  
the following individuals cease for any reason to constitute a majority of the
number of directors then serving: individuals who, on the date hereof,
constitute the Board and any new Director (other than a Director whose initial
assumption of office is in connection with an actual or threatened election
contest relating to the election of Directors of the Company) whose appointment
or election by the Board or nomination for election by the Company’s
stockholders was approved or recommended by a vote of at least two-thirds (2/3)
of the Directors then still in office who either were Directors on the date
hereof or whose appointment, election or nomination for election was previously
so approved or recommended; or

 
 
2

--------------------------------------------------------------------------------

 

(iii)  
there is consummated a merger or consolidation of the Company or any direct or
indirect Subsidiary of the Company with any other corporation, other than (A) a
merger or consolidation which would result in the voting securities of the
Company outstanding immediately prior to such merger or consolidation continuing
to represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity or any parent thereof), in combination with
the ownership of any trustee or other fiduciary holding securities under an
employee benefit plan of the Company or any Subsidiary of the Company, at least
50% of the combined voting power of the securities of the Company or such
surviving entity or any parent thereof outstanding immediately after such merger
or consolidation, or (B) a merger or consolidation effected to implement a
recapitalization of the Company (or similar transaction) in which no Person is
or becomes the Beneficial Owner, directly or indirectly, of securities of the
Company (not including in the securities Beneficially Owned by such Person any
securities acquired directly from the Company or any of its affiliates other
than in connection with the acquisition by the Company or any of its affiliates
of a business) representing 20% or more of the combined voting power of the
Company’s then outstanding securities; or

 

(iv)  
the stockholders of the Company approve a plan of complete liquidation or
dissolution of the Company or there is consummated an agreement for the sale,
disposition, lease or exchange by the Company of all or substantially all of the
Company’s assets, other than a sale, disposition, lease or exchange by the
Company of all or substantially all of the Company’s assets to an entity, at
least 50% of the combined voting power of the voting securities of which are
owned by stockholders of the Company in substantially the same proportions as
their ownership of the Company immediately prior to such sale.

 
Notwithstanding the foregoing, a “Corporate Change” shall not be deemed to have
occurred by virtue of the consummation of any transaction or series of
integrated transactions immediately following which the record holders of the
Common Stock of the Company immediately prior to such transaction or series of
transactions continue to have substantially the same proportionate ownership in
an entity which owns all or substantially all of the assets of the Company
immediately following such transaction or series of transactions.
 

(k)  
“Corporate Change Effective Date” shall mean:

 

(i)  
the first date that the direct or indirect ownership of 20% or more combined
voting power of the Company’s outstanding securities results in a Corporate
Change as described in clause (i) of such definition above; or

 

(ii)  
the date of the election of Directors that results in a Corporate Change as
described in clause (ii) of such definition; or

 

(iii)  
the date of the merger or consideration that results in a Corporate Change as
described in clause (iii) of such definition; or

 
 
3

--------------------------------------------------------------------------------

 

(iv)  
the date of stockholder approval that results in a Corporate Change as described
in clause (iv) of such definition.

 

(l)  
“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

(m)  
“Fair Market Value” means, as of any specified date, the closing price of the
Common Stock on the New York Stock Exchange (or, if the Common Stock is not then
listed on such exchange, such other national securities exchange on which the
Common Stock is then listed) on that date, or if no prices are reported on that
date, on the last preceding date on which such prices of the Common Stock are so
reported or, in the sole discretion of the Committee for purposes of determining
the Fair Market Value of the Common Stock at the time of exercise of an Option
or a Stock Appreciation Right, such Fair Market Value shall be the prevailing
price of the Common Stock as of the time of exercise. If the Common Stock is not
then listed or quoted on any national securities exchange but is traded over the
counter at the time a determination of its Fair Market Value is required to be
made hereunder, its Fair Market Value shall be deemed to be equal to the average
between the reported high and low sales prices of Common Stock on the most
recent date on which Common Stock was publicly traded. If the Common Stock is
not publicly traded at the time a determination of its value is required to be
made hereunder, the determination of its Fair Market Value shall be made by the
Committee in such manner as it deems appropriate.

 

(n)  
“Holder” means an employee or Non-employee Director of the Company who has been
granted an Award.

 

(o)  
“Immediate Family” means, with respect to a particular Holder, the Holder’s
spouse, parent, brother, sister, children and grandchildren (including adopted
and step children and grandchildren).

 

(p)  
“Incentive Stock Option” means an Option within the meaning of Section 422 of
the Code.

 

(q)  
“Minimum Criteria” means a Restriction Period that is not less than three (3)
years from the date of grant of a Restricted Stock Award or Restricted Stock
Unit Award.

 

(r)  
“Non-employee Director” means a member of the Board who is not an employee or
former employee of the Company or its Subsidiaries.

 

(s)  
“Option” means an Award granted under Article VII of the Plan and includes both
Incentive Stock Options to purchase Common Stock and Options which do not
constitute Incentive Stock Options to purchase Common Stock.

 

(t)  
“Option Agreement” means a written agreement between the Company and a Holder
with respect to an Option.

 

(u)  
“Optionee” means a Holder who has been granted an Option.

 

(v)  
“Parent Corporation” shall have the meaning set forth in Section 424(e) of the
Code.

 
 
4

--------------------------------------------------------------------------------

 

(w)  
“Performance Award” means an Award granted under Article XI of the Plan.

 

(x)  
“Person” shall have the meaning given in Section 3(a)(9) of the Exchange Act, as
modified and used in Sections 13(d) and 14(d) thereof, except that such term
shall not include (i) the Company or any of its Subsidiaries, (ii) a trustee or
other fiduciary holding securities under an employee benefit plan of the Company
or any of its affiliates, (iii) an underwriter temporarily holding securities
pursuant to an offering of such securities, or (iv) a corporation owned,
directly or indirectly, by the stockholders of the Company in substantially the
same proportions as their ownership of stock of the Company.

 

(y)  
“Plan” means the Halliburton Company 1993 Stock and Incentive Plan.

 

(z)  
“Restricted Stock Award” means an Award granted under Article IX of the Plan.

 

(aa)  
“Restricted Stock Award Agreement” means a written agreement between the Company
and a Holder with respect to a Restricted Stock Award.

 

(bb)  
“Restricted Stock Unit” means a unit evidencing the right to receive one share
of Common Stock or an equivalent value equal to the Fair Market Value of a share
of Common Stock (as determined by the Committee) that is restricted or subject
to forfeiture provisions.

 

(cc)  
“Restricted Stock Unit Award” means as Award granted under Article X of the
Plan.

 

(dd)  
“Restricted Stock Unit Award Agreement” means a written agreement between the
Company and a Holder with respect to a Restricted Stock Unit Award.

 

(ee)  
“Restriction Period” means a period of time beginning as of the date upon which
a Restricted Stock Award or Restricted Stock Unit Award is made pursuant to the
Plan and ending as of the date upon which the Common Stock subject to such Award
is issued (if not previously issued), no longer restricted or subject to
forfeiture provisions.

 

(ff)  
“Spread” means, in the case of a Stock Appreciation Right, an amount equal to
the excess, if any, of the Fair Market Value of a share of Common Stock on the
date such right is exercised over the exercise price of such Stock Appreciation
Right.

 

(gg)  
“Stock Appreciation Right” means an Award granted under Article VIII of the
Plan.

 

(hh)  
“Stock Appreciation Rights Agreement” means a written agreement between the
Company and a Holder with respect to an Award of Stock Appreciation Rights.

 

(ii)  
“Stock Value Equivalent Award” means an Award granted under Article XII of the
Plan.

 
 
5

--------------------------------------------------------------------------------

 

(jj)  
“Subsidiary” means a company (whether a corporation, partnership, joint venture
or other form of entity) in which the Company or a corporation in which the
Company owns a majority of the shares of capital stock, directly or indirectly,
owns a greater than 20% equity interest, except that with respect to the
issuance of Incentive Stock Options the term “Subsidiary” shall have the same
meaning as the term “subsidiary corporation” as defined in Section 424(f) of the
Code.

 

(kk)  
“Successor Holder” shall have the meaning given such term in Paragraph (f) of
Article XV.

 
III.  EFFECTIVE DATE AND DURATION OF THE PLAN
 
The Plan as amended and restated herein shall be effective February 16, 2006,
the date of its adoption by the Board. Subject to the provisions of Article
XIII, the Plan shall remain in effect until all Options and Stock Appreciation
Rights granted under the Plan have been exercised or expired by reason of lapse
of time, all restrictions imposed upon Restricted Stock Awards and Restricted
Stock Unit Awards have lapsed and all Performance Awards and Stock Value
Equivalent Awards have been satisfied; provided, however, that, notwithstanding
any other provision of the Plan, Awards shall not be granted under the Plan
after May 20, 2013.
 
IV.  ADMINISTRATION
 

(a)  
Composition of Committee. The Plan shall be administered by a Committee of
Directors of the Company which shall be appointed by the Board.

 

(b)  
Powers. The Committee shall have authority, in its discretion, to determine
which eligible individuals shall receive an Award, the time or times when such
Award shall be made, whether an Incentive Stock Option, nonqualified Option or
Stock Appreciation Right shall be granted, the number of shares of Common Stock
which may be issued under each Option, Stock Appreciation Right, Restricted
Stock Award and Restricted Stock Unit Award, and the value of each Performance
Award and Stock Value Equivalent Award. The Committee shall have the authority,
in its discretion, to establish the terms and conditions applicable to any
Award, subject to any specific limitations or provisions of the Plan. In making
such determinations the Committee may take into account the nature of the
services rendered by the respective individuals, their responsibility level,
their present and potential contribution to the Company’s success and such other
factors as the Committee in its discretion shall deem relevant.

 
 
6

--------------------------------------------------------------------------------

 

(c)  
Additional Powers. The Committee shall have such additional powers as are
delegated to it by the other provisions of the Plan. Subject to the express
provisions of the Plan, the Committee is authorized to construe the Plan and the
respective Award Documents executed thereunder, to prescribe such rules and
regulations relating to the Plan as it may deem advisable to carry out the Plan,
and to determine the terms, restrictions and provisions of each Award, including
such terms, restrictions and provisions as shall be requisite in the judgment of
the Committee to cause designated Options to qualify as Incentive Stock Options,
and to make all other determinations necessary or advisable for administering
the Plan. The Committee may correct any defect or supply any omission or
reconcile any inconsistency in any Award Document relating to an Award in the
manner and to the extent the Committee shall deem expedient to carry the Award
into effect. The determinations of the Committee on the matters referred to in
this Article IV shall be conclusive.

 

(d)  
Delegation of Authority. The Committee may delegate some or all of its power to
the Chief Executive Officer of the Company as the Committee deems appropriate;
provided, however, that (i) the Committee may not delegate its power with regard
to the grant of an Award to any person who is a “covered employee” within the
meaning of Section 162(m) of the Code or who, in the Committee’s judgment, is
likely to be a covered employee at any time during the period an Award to such
employee would be outstanding; (ii) the Committee may not delegate its power
with regard to the selection for participation in the Plan of an officer or
other person subject to Section 16 of the Exchange Act or decisions concerning
the timing, pricing or amount of an Award to such an officer or other person and
(iii) any delegation of the power to grant Awards shall be permitted by
applicable law.

 

(e)  
Engagement of an Agent. The Company may, in its discretion, engage an agent to
(i) maintain records of Awards and Holders’ holdings under the Plan, (ii)
execute sales transactions in shares of Common Stock at the direction of
Holders, (iii) deliver sales proceeds as directed by Holders, and (iv) hold
shares of Common Stock owned without restriction by Holders, including shares of
Common Stock previously obtained through the Plan that are transferred to the
agent by Holders at their discretion.  Except to the extent otherwise agreed by
the Company and the agent, when an individual loses his or her status as an
employee or Non-employee Director of the Company, the agent shall have no
obligation to provide any further services to such person and the shares of
Common Stock previously held by the agent under the Plan may be distributed to
the person or his or her legal representative.

 
V.  GRANT OF OPTIONS, STOCK APPRECIATION RIGHTS, RESTRICTED STOCK AWARDS,
RESTRICTED STOCK UNIT AWARDS, PERFORMANCE AWARDS AND STOCK VALUE EQUIVALENT
AWARDS; SHARES SUBJECT TO THE PLAN
 
 
7

--------------------------------------------------------------------------------

 

(a)  
Award Limits. The Committee may from time to time grant Awards to one or more
individuals determined by it to be eligible for participation in the Plan in
accordance with the provisions of Article VI. The aggregate number of shares of
Common Stock that may be issued under the Plan shall not exceed 49,000,000
shares, of which no more than 16,000,000 may be issued in the form of Restricted
Stock Awards or Restricted Stock Unit Awards, or pursuant to Performance Awards.
Notwithstanding anything contained herein to the contrary, the number of Option
shares or Stock Appreciation Rights, singly or in combination, together with
shares or share equivalents under Performance Awards granted to any Holder in
any one calendar year, shall not in the aggregate exceed 500,000. The cash value
determined as of the date of grant of any Performance Award not denominated in
Common Stock granted to any Holder for any one calendar year shall not exceed
$5,000,000. Any shares which remain unissued and which are not subject to
outstanding Options or Awards at the termination of the Plan shall cease to be
subject to the Plan, but, until termination of the Plan, the Company shall at
all times reserve a sufficient number of shares to meet the requirements of the
Plan. Shares shall be deemed to have been issued under the Plan only to the
extent actually issued and delivered pursuant to an Award. To the extent that an
Award lapses or the rights of its Holder terminate or the Award is paid in cash,
any shares of Common Stock subject to such Award shall again be available for
the grant of an Award. The aggregate number of shares which may be issued under
the Plan shall be subject to adjustment in the same manner as provided in
Article XIII with respect to shares of Common Stock subject to Options then
outstanding. The 500,000-share limit on Stock Options and Stock Appreciation
Rights Awards to a Holder in any calendar year shall be subject to adjustment in
the same manner as provided in Article XIII. Separate stock certificates shall
be issued by the Company for those shares acquired pursuant to the exercise of
an Incentive Stock Option and for those shares acquired pursuant to the exercise
of any Option which does not constitute an Incentive Stock Option. The Committee
may from time to time adopt and observe such procedures concerning the counting
of shares against the Plan maximum as it may deem appropriate.

 

(b)  
Stock Offered. The stock to be offered pursuant to the grant of an Award may be
authorized but unissued Common Stock or Common Stock previously issued and
reacquired by the Company.

 
VI.  ELIGIBILITY
 
Awards made pursuant to the Plan may be granted to individuals who, at the time
of grant, are employees of the Company or any Parent Corporation or Subsidiary
of the Company or are Non-employee Directors. An Award may also be granted to a
person who has agreed to become an employee of the Company or any Parent
Corporation or Subsidiary of the Company within the subsequent three (3) months.
An Award made pursuant to the Plan may be granted on more than one occasion to
the same person, and such Award may include an Incentive Stock Option, an Option
which is not an Incentive Stock Option, an Award of Stock Appreciation Rights, a
Restricted Stock Award, a Restricted Stock Unit Award, a Performance Award, a
Stock Value Equivalent Award or any combination thereof. Each Award shall be
evidenced in such manner and form as may be prescribed by the Committee.
 
 
8

--------------------------------------------------------------------------------

 

STOCK OPTIONS
 

(a)  
Stock Option Agreement. Each Option shall be evidenced by an Option Agreement
between the Company and the Optionee which shall contain such terms and
conditions as may be approved by the Committee. The terms and conditions of the
respective Option Agreements need not be identical. Specifically, an Option
Agreement may provide for the payment of the option price, in whole or in part,
by the delivery of a number of shares of Common Stock (plus cash if necessary)
having a Fair Market Value equal to such option price.

 

(b)  
Option Period. The term of each Option shall be as specified by the Committee at
the date of grant; provided that, in no case, shall the term of an Option exceed
ten (10) years.

 

(c)  
Limitations on Exercise of Option. An Option shall be exercisable in whole or in
such installments and at such times as determined by the Committee.

 

(d)  
Option Price. The purchase price of Common Stock issued under each Option shall
be determined by the Committee, but such purchase price shall not be less than
the Fair Market Value of Common Stock subject to the Option on the date the
Option is granted.

 

(e)  
Options and Rights in Substitution for Stock Options Granted by Other
Corporations. Options and Stock Appreciation Rights may be granted under the
Plan from time to time in substitution for stock options held by employees of
corporations who become, or who became prior to the effective date of the Plan,
employees of the Company or of any Subsidiary as a result of a merger or
consolidation of the employing corporation with the Company or such Subsidiary,
or the acquisition by the Company or a Subsidiary of all or a portion of the
assets of the employing corporation, or the acquisition by the Company or a
Subsidiary of stock of the employing corporation with the result that such
employing corporation becomes a Subsidiary.

 

(f)  
Repricing Prohibited. Except for adjustments pursuant to Article XIII, the
purchase price of Common Stock for any outstanding Option granted under the Plan
may not be decreased after the date of grant nor may an outstanding Option
granted under the Plan be surrendered to the Company as consideration for the
grant of a new Option with a lower purchase price. Any other action that is
deemed to be a repricing under any applicable rule of the New York Stock
Exchange shall be prohibited.

 
 
9

--------------------------------------------------------------------------------

 
VII.  STOCK APPRECIATION RIGHTS
 

(a)  
Stock Appreciation Rights. A Stock Appreciation Right is the right to receive an
amount equal to the Spread with respect to a share of Common Stock upon the
exercise of such Stock Appreciation Right. Stock Appreciation Rights may be
granted in connection with the grant of an Option, in which case the Option
Agreement will provide that exercise of Stock Appreciation Rights will result in
the surrender of the right to purchase the shares under the Option as to which
the Stock Appreciation Rights were exercised. Alternatively, Stock Appreciation
Rights may be granted independently of Options in which case each Award of Stock
Appreciation Rights shall be evidenced by a Stock Appreciation Rights Agreement
between the Company and the Holder which shall contain such terms and conditions
as may be approved by the Committee. The terms and conditions of the respective
Stock Appreciation Rights Agreements need not be identical. The Spread with
respect to a Stock Appreciation Right may be payable either in cash, shares of
Common Stock with a Fair Market Value equal to the Spread or in a combination of
cash and shares of Common Stock. Upon the exercise of any Stock Appreciation
Rights granted hereunder, the number of shares reserved for issuance under the
Plan shall be reduced only to the extent that shares of Common Stock are
actually issued in connection with the exercise of such Right.

 

(b)  
Exercise Price. The exercise price of each Stock Appreciation Right shall be
determined by the Committee, but such exercise price shall not be less than the
Fair Market Value of a share of Common Stock on the date the Stock Appreciation
Right is granted.

 

(c)  
Exercise Period. The term of each Stock Appreciation Right shall be as specified
by the Committee at the date of grant; provided that, in no case, shall the term
of a Stock Appreciation Right exceed ten (10) years.

 

(d)  
Limitations on Exercise of Stock Appreciation Right. A Stock Appreciation Right
shall be exercisable in whole or in such installments and at such times as
determined by the Committee.

 

(e)  
Repricing Prohibited. Except for adjustments pursuant to Article XIII, the
exercise price of a Stock Appreciation Right may not be decreased after the date
of grant nor may an outstanding Stock Appreciation Right granted under the Plan
be surrendered to the Company as consideration for the grant of a new Stock
Appreciation Right with a lower exercise price. Any other action that is deemed
to be a repricing under any applicable rule of the New York Stock Exchange shall
be prohibited.

 
 
10

--------------------------------------------------------------------------------

 
VIII.  RESTRICTED STOCK AWARDS
 

(a)  
Restricted Period To Be Established by the Committee. At the time a Restricted
Stock Award is made, the Committee shall establish the Restriction Period
applicable to such Award; provided, however, that, except as set forth below and
as permitted by Paragraph (b) of this Article IX, such Restriction Period shall
not be less than the Minimum Criteria. An Award which provides for the lapse of
restrictions on shares applicable to such Award in equal annual installments
over a period of at least three (3) years from the date of grant shall be deemed
to meet the Minimum Criteria. The foregoing notwithstanding, with respect to
Restricted Stock Awards and Restricted Stock Unit Awards of up to an aggregate
of 550,000 shares (subject to adjustment as set forth in Article XIII), the
Minimum Criteria shall not apply and the Committee may establish such lesser
Restriction Periods applicable to such Awards as it shall determine in its
discretion. Subject to the foregoing, each Restricted Stock Award may have a
different Restriction Period, in the discretion of the Committee. The
Restriction Period applicable to a particular Restricted Stock Award shall not
be changed except as permitted by Paragraph (b) of this Article or by Article
XIII.

 

(b)  
Other Terms and Conditions. Common Stock awarded pursuant to a Restricted Stock
Award shall be represented by a stock certificate registered in the name of the
Holder of such Restricted Stock Award or, at the option of the Company, in the
name of a nominee of the Company. The Holder shall have the right to receive
dividends during the Restriction Period, to vote the Common Stock subject
thereto and to enjoy all other stockholder rights, except that (i) the Holder
shall not be entitled to possession of the stock certificate until the
Restriction Period shall have expired, (ii) the Company shall retain custody of
the stock during the Restriction Period, (iii) the Holder may not sell,
transfer, pledge, exchange, hypothecate or otherwise dispose of the stock during
the Restriction Period, and (iv) a breach of the terms and conditions
established by the Committee pursuant to the Restricted Stock Award shall cause
a forfeiture of the Restricted Stock Award. At the time of such Award, the
Committee may, in its sole discretion, prescribe additional terms, conditions or
restrictions relating to Restricted Stock Awards, including, but not limited to,
rules pertaining to the termination of a Holder’s service (by retirement,
disability, death or otherwise) prior to expiration of the Restriction Period as
shall be set forth in a Restricted Stock Award Agreement.

 

(c)  
Payment for Restricted Stock. A Holder shall not be required to make any payment
for Common Stock received pursuant to a Restricted Stock Award, except to the
extent otherwise required by law and except that the Committee may, in its
discretion, charge the Holder an amount in cash not in excess of the par value
of the shares of Common Stock issued under the Plan to the Holder.

 
 
11

--------------------------------------------------------------------------------

 

(d)  
Miscellaneous. Nothing in this Article shall prohibit the exchange of shares
issued under the Plan (whether or not then subject to a Restricted Stock Award)
pursuant to a plan of reorganization for stock or securities in the Company or
another corporation a party to the reorganization, but the stock or securities
so received for shares then subject to the restrictions of a Restricted Stock
Award shall become subject to the restrictions of such Restricted Stock Award.
Any shares of stock received as a result of a stock split or stock dividend with
respect to shares then subject to a Restricted Stock Award shall also become
subject to the restrictions of the Restricted Stock Award.

 
IX.  RESTRICTED STOCK UNIT AWARDS
 

(a)  
Restricted Period To Be Established by the Committee. At the time a Restricted
Stock Unit Award is made, the Committee shall establish the Restriction Period
applicable to such Award; provided, however, that except as set forth below and
as permitted by Paragraph (b) of this Article X, such Restriction Period shall
not be less than the Minimum Criteria. An Award which provides for the lapse of
restrictions applicable to such Award in equal annual installments over a period
of at least three (3) years from the date of grant shall be deemed to meet the
Minimum Criteria. The foregoing notwithstanding, with respect to Restricted
Stock Awards and Restricted Stock Unit Awards of up to an aggregate of 550,000
shares (subject to adjustment as set forth in Article XIII), the Minimum
Criteria shall not apply and the Committee may establish such lesser Restriction
Periods applicable to such Awards as it shall determine in its discretion.
Subject to the foregoing, each Restricted Stock Unit Award may have a different
Restriction Period, in the discretion of the Committee. The Restriction Period
applicable to a particular Restricted Stock Unit Award shall not be changed
except as permitted by Paragraph (b) of this Article or by Article XIII.

 

(b)  
Other Terms and Conditions. At the time of a Restricted Stock Unit Award, the
Committee may, in its sole discretion, prescribe additional terms, conditions or
restrictions relating to the Restricted Stock Unit Award, including, but not
limited to, rules pertaining to the termination of a Holder’s service (by
retirement, disability, death or otherwise) prior to expiration of the
Restriction Period as shall be set forth in a Restricted Stock Unit Award
Agreement. Cash dividend equivalents may be paid during, or may be accumulated
and paid at the end of, the Restriction Period with respect to a Restricted
Stock Unit Award, as determined by the Committee. The Committee, in its sole
discretion, may provide for the deferral of a Restricted Stock Unit Award. If a
payment of cash or issuance of Common Stock is to be made on a deferred basis,
the Committee shall establish whether interest or dividend equivalents shall be
credited on the deferred amounts and any other terms and conditions applicable
thereto.

 

(c)  
Payment for Restricted Stock Unit. A Holder shall not be required to make any
payment for Common Stock received pursuant to a Restricted Stock Unit Award,
except to the extent otherwise required by law and except that the Committee
may, in its discretion, charge the Holder an amount in cash not in excess of the
par value of the shares of Common Stock issued under the Plan to the Holder.

 
 
12

--------------------------------------------------------------------------------

 

(d)  
Restricted Stock Units in Substitution for Units Granted by Other Corporations.
Restricted Stock Unit Awards may be granted under the Plan from time to time in
substitution for restricted stock units held by employees of corporations who
become, or who became prior to the effective date of the Plan, employees of the
Company or of any Subsidiary as a result of a merger or consolidation of the
employing corporation with the Company or such Subsidiary, or the acquisition by
the Company or a Subsidiary of all or a portion of the assets of the employing
corporation, or the acquisition by the Company or a Subsidiary of stock of the
employing corporation with the result that such employing corporation becomes a
Subsidiary.

 
X.  PERFORMANCE AWARDS
 

(a)  
Performance Period. The Committee shall establish, with respect to and at the
time of each Performance Award, a performance period over which the performance
applicable to the Performance Award of the Holder shall be measured.

 

(b)  
Performance Awards. Each Performance Award may have a maximum value established
by the Committee at the time of such Award.

 

(c)  
Performance Measures. A Performance Award granted under the Plan that is
intended to qualify as qualified performance-based compensation under Section
162(m) of the Code shall be awarded contingent upon the achievement of one or
more performance measures. The performance criteria for Performance Awards shall
consist of objective tests based on the following: earnings, cash flow, cash
value added performance, stockholder return and/or value, revenues, operating
profits (including EBITDA), net profits, earnings per share, stock price, cost
reduction goals, debt to capital ratio, financial return ratios, profit return
and margins, market share, working capital and customer satisfaction. The
Committee may select one criterion or multiple criteria for measuring
performance. Performance criteria may be measured on corporate, subsidiary or
business unit performance, or on a combination thereof. Further, the performance
criteria may be based on comparative performance with other companies or other
external measure of the selected performance criteria. A Performance Award that
is not intended to qualify as qualified performance-based compensation under
Section 162(m) of the Code shall be based on achievement of such goals and be
subject to such terms, conditions and restrictions as the Committee or its
delegate shall determine.

 
 
13

--------------------------------------------------------------------------------

 

(d)  
Payment. Following the end of the performance period, the Holder of a
Performance Award shall be entitled to receive payment of an amount, not
exceeding the maximum value of the Performance Award, if any, based on the
achievement of the performance measures for such performance period, as
determined by the Committee in its sole discretion. Payment of a Performance
Award (i) may be made in cash, Common Stock or a combination thereof, as
determined by the Committee in its sole discretion, (ii) shall be made in a lump
sum or in installments as prescribed by the Committee in its sole discretion,
and (iii) to the extent applicable, shall be based on the Fair Market Value of
the Common Stock on the payment date. If a payment of cash or issuance of Common
Stock is to be made on a deferred basis, the Committee shall establish whether
interest or dividend equivalents shall be credited on the deferred amounts and
any other terms and conditions applicable thereto.

 

(e)  
Termination of Service. The Committee shall determine the effect of termination
of service during the performance period on a Holder’s Performance Award.

 
XI.  STOCK VALUE EQUIVALENT AWARDS
 

(a)  
Stock Value Equivalent Awards. Stock Value Equivalent Awards are rights to
receive an amount equal to the Fair Market Value of shares of Common Stock or
rights to receive an amount equal to any appreciation or increase in the Fair
Market Value of Common Stock over a specified period of time, which vest over a
period of time as established by the Committee, without payment of any amounts
by the Holder thereof (except to the extent otherwise required by law) or
satisfaction of any performance criteria or objectives. Each Stock Value
Equivalent Award may have a maximum value established by the Committee at the
time of such Award.

 

(b)  
Award Period. The Committee shall establish, with respect to and at the time of
each Stock Value Equivalent Award, a period over which the Award shall vest with
respect to the Holder.

 

(c)  
Payment. Following the end of the determined period for a Stock Value Equivalent
Award, the Holder of a Stock Value Equivalent Award shall be entitled to receive
payment of an amount, not exceeding the maximum value of the Stock Value
Equivalent Award, if any, based on the then vested value of the Award. Payment
of a Stock Value Equivalent Award (i) shall be made in cash, (ii) shall be made
in a lump sum or in installments as prescribed by the Committee in its sole
discretion, and (iii) shall be based on the Fair Market Value of the Common
Stock on the payment date. Cash dividend equivalents may be paid during, or may
be accumulated and paid at the end of, the determined period with respect to a
Stock Value Equivalent Award, as determined by the Committee. If payment of cash
is to be made on a deferred basis, the Committee shall establish whether
interest shall be credited, the rate thereof and any other terms and conditions
applicable thereto.

 

(d)  
Termination of Service. The Committee shall determine the effect of termination
of service during the applicable vesting period on a Holder’s Stock Value
Equivalent Award.

 
 
14

--------------------------------------------------------------------------------

 
XII.  RECAPITALIZATION OR REORGANIZATION
 

(a)  
Except as hereinafter otherwise provided, in the event of any recapitalization,
reorganization, merger, consolidation, combination, exchange, stock dividend,
stock split, extraordinary dividend or divestiture (including a spin-off) or any
other change in the corporate structure or shares of Common Stock occurring
after the date of the grant of an Award, the Committee shall, in its discretion,
make such adjustment as to the number and price of shares of Common Stock or
other consideration subject to such Awards as the Committee shall deem
appropriate in order to prevent dilution or enlargement of rights of the
Holders.

 

(b)  
The existence of the Plan and the Awards granted hereunder shall not affect in
any way the right or power of the Board or the stockholders of the Company to
make or authorize any adjustment, recapitalization, reorganization or other
change in the Company’s capital structure or its business, any merger or
consolidation of the Company, any issue of debt or equity securities having any
priority or preference with respect to or affecting Common Stock or the rights
thereof, the dissolution or liquidation of the Company or any sale, lease,
exchange or other disposition of all or any part of its assets or business or
any other corporate act or proceeding.

 

(c)  
The shares with respect to which Options, Stock Appreciation Rights or
Restricted Stock Units may be granted are shares of Common Stock as presently
constituted, but if, and whenever, prior to the expiration of an Option, Stock
Appreciation Rights or Restricted Stock Unit Award, the Company shall effect a
subdivision or consolidation of shares of Common Stock or the payment of a stock
dividend on Common Stock without receipt of consideration by the Company, the
number of shares of Common Stock with respect to which such Award relates or may
thereafter be exercised (i) in the event of an increase in the number of
outstanding shares shall be proportionately increased, and, as applicable, the
purchase price per share shall be proportionately reduced, and (ii) in the event
of a reduction in the number of outstanding shares shall be proportionately
reduced, and, as applicable, the purchase price per share shall be
proportionately increased.

 

(d)  
If the Company recapitalizes or otherwise changes its capital structure,
thereafter upon any exercise of an Option or Stock Appreciation Rights or
payment in settlement of a Restricted Stock Unit Award theretofore granted, the
Holder shall be entitled to purchase or receive, as applicable, under such
Award, in lieu of the number of shares of Common Stock as to which such Award
relates or shall then be exercisable, the number and class of shares of stock
and securities and the cash and other property to which the Holder would have
been entitled pursuant to the terms of the recapitalization if, immediately
prior to such recapitalization, the Holder had been the holder of record of the
number of shares of Common Stock then covered by such Award.

 
 
15

--------------------------------------------------------------------------------

 

(e)  
In the event of a Corporate Change, unless an Award Document otherwise provides,
as of the Corporate Change Effective Date (i) any outstanding Options and Stock
Appreciation Rights shall become immediately vested and fully exercisable, (ii)
any restrictions on Restricted Stock Awards or Restricted Stock Unit Awards
shall immediately lapse, (iii) all performance measures upon which an
outstanding Performance Award is contingent shall be deemed achieved and the
Holder shall receive a payment equal to the maximum amount of the Award he or
she would have been entitled to receive, prorated to the Corporate Change
Effective Date, and (iv) any outstanding cash Awards including, but not limited
to, Stock Value Equivalent Awards shall immediately vest and be paid based on
the vested value of the Award.

 

(f)  
In the relevant Award Document, the Committee may provide that, no later than
two (2) business days prior to any Corporate Change referenced in Clause (ii),
(iii) or (iv) of the definition thereof or ten (10) business days after any
Corporate Change referenced in Clause (i) of the definition thereof, the
Committee may, in its sole discretion, (i) require the mandatory surrender to
the Company by selected Optionees of some or all of the outstanding Options held
by such Optionees (irrespective of whether such Options are then exercisable
under the provisions of the Plan) as of a date (before or after a Corporate
Change) specified by the Committee, in which event the Committee shall thereupon
cancel such Options and pay to each Optionee an amount of cash per share equal
to the excess, if any, of the Change of Control Value of the shares subject to
such Option over the exercise price(s) under such Options for such shares, (ii)
require the mandatory surrender to the Company by selected Holders of Stock
Appreciation Rights of some or all of the outstanding Stock Appreciation Rights
held by such Holders (irrespective of whether such Stock Appreciation Rights are
then exercisable under the provisions of the Plan) as of a date (before or after
a Corporate Change) specified by the Committee, in which event the Committee
shall thereupon cancel such Stock Appreciation Rights and pay to each Holder an
amount of cash equal to the Spread with respect to such Stock Appreciation
Rights with the Fair Market Value of the Common Stock at such time to be deemed
to be the Change of Control Value, or (iii) require the mandatory surrender to
the Company by selected Holders of Restricted Stock Awards, Restricted Stock
Unit Awards or Performance Awards of some or all of the outstanding Awards held
by such Holder (irrespective of whether such Awards are vested under the
provisions of the Plan) as of a date (before or after a Corporate Change)
specified by the Committee, in which event the Committee shall thereupon cancel
such Awards and pay to each Holder an amount of cash equal to the Change of
Control Value of the shares, if the Award is denominated in Common Stock, or an
amount of cash equal to the Fair Market Value of the Common Stock at such time,
if the Award is not denominated in Common Stock.

 
 
16

--------------------------------------------------------------------------------

 

(g)  
Except as hereinbefore expressly provided, the issuance by the Company of shares
of stock of any class or securities convertible into shares of stock of any
class, for cash, property, labor or services, upon direct sale, upon the
exercise of rights or warrants to subscribe therefor, or upon conversion of
shares or obligations of the Company convertible into such shares or other
securities, and in any case whether or not for fair value, shall not affect, and
no adjustment by reason thereof shall be made with respect to, the number of
shares of Common Stock subject to Awards theretofore granted, the purchase price
per share of Common Stock subject to Options or the calculation of the Spread
with respect to Stock Appreciation Rights.

 
XIII.  AMENDMENT OR TERMINATION OF THE PLAN
 
The Board in its discretion may terminate the Plan or alter or amend the Plan or
any part thereof from time to time; provided that no change in any Award
theretofore granted may be made which would impair the rights of the Holder
without the consent of the Holder, and provided, further, that the Board may
not, without approval of the stockholders, amend the Plan to effect a “material
revision” of the Plan, where a “material revision” includes, but is not limited
to, a revision that: (a) materially increases the benefits accruing to a Holder
under the Plan, (b) materially increases the aggregate number of securities that
may be issued under the Plan, (c) materially modifies the requirements as to
eligibility for participation in the Plan, (d) changes the types of awards
available under the Plan, or (e) amends or deletes the provisions that prevent
the Committee from amending the terms and conditions of an outstanding Option or
Stock Appreciation Rights to alter the exercise price.
 
XIV.  OTHER
 

(a)  
No Right To An Award. Neither the adoption of the Plan nor any action of the
Board or of the Committee shall be deemed to give an employee or a non-employee
Director any right to be granted an Option, a Stock Appreciation Right, a right
to a Restricted Stock Award, Restricted Stock Unit Award, Performance Award or
Stock Value Equivalent Award or any other rights hereunder except as may be
evidenced by an Award or by an Option or Stock Appreciation Agreement duly
executed on behalf of the Company, and then only to the extent of and on the
terms and conditions expressly set forth therein. The Plan shall be unfunded.
The Company shall not be required to establish any special or separate fund or
to make any other segregation of funds or assets to assure the payment of any
Award.

 

(b)  
No Employment Rights Conferred. Nothing contained in the Plan or in any Award
made hereunder shall:

 

(i)  
confer upon any employee any right to continuation of employment with the
Company or any Subsidiary; or

 

(ii)  
interfere in any way with the right of the Company or any Subsidiary to
terminate his or her employment at any time.

 
 
17

--------------------------------------------------------------------------------

 

(c)  
No Rights to Serve as a Director Conferred. Nothing contained in the Plan or in
any Award made hereunder shall confer upon any Director any right to continue
their position as a Director of the Company.

 

(d)  
Other Laws; Withholding. The Company shall not be obligated to issue any Common
Stock pursuant to any Award granted under the Plan at any time when the offering
of the shares covered by such Award has not been registered under the Securities
Act of 1933 and such other state and federal laws, rules or regulations as the
Company or the Committee deems applicable and, in the opinion of legal counsel
for the Company, there is no exemption from the registration requirements of
such laws, rules or regulations available for the issuance and sale of such
shares. No fractional shares of Common Stock shall be delivered, nor shall any
cash in lieu of fractional shares be paid. The Company shall have the right to
deduct in connection with all Awards any taxes required by law to be withheld
and to require any payments necessary to enable it to satisfy its withholding
obligations. The Committee may permit the Holder of an Award to elect to
surrender, or authorize the Company to withhold, shares of Common Stock (valued
at their Fair Market Value on the date of surrender or withholding of such
shares) in satisfaction of the Company’s withholding obligation, subject to such
restrictions as the Committee deems appropriate.

 

(e)  
No Restriction on Corporate Action. Nothing contained in the Plan shall be
construed to prevent the Company or any Subsidiary from taking any corporate
action which is deemed by the Company or such Subsidiary to be appropriate or in
its best interest, whether or not such action would have an adverse effect on
the Plan or any Award made under the Plan. No Holder, beneficiary or other
person shall have any claim against the Company or any Subsidiary as a result of
any such action.

 
 
18

--------------------------------------------------------------------------------

 

(f)  
Restrictions on Transfer. Except as otherwise provided herein, an Award shall
not be sold, transferred, pledged, assigned or otherwise alienated or
hypothecated by a Holder other than by will or the laws of descent and
distribution or pursuant to a “qualified domestic relations order” as defined by
the Code or Title I of the Employee Retirement Income Security Act of 1974, as
amended, and shall be exercisable during the lifetime of the Holder only by such
Holder, the Holder’s guardian or legal representative, a transferee under a
qualified domestic relations order or a transferee as described below. The
Committee may prescribe and include in the respective Award Documents hereunder
other restrictions on transfer. Any attempted assignment or transfer in
violation of this section shall be null and void. Upon a Holder’s death, the
Holder’s personal representative or other person entitled to succeed to the
rights of the Holder (the “Successor Holder”) may exercise such rights as are
provided under the applicable Award Document. A Successor Holder must furnish
proof satisfactory to the Company of his or her rights to exercise the Award
under the Holder’s will or under the applicable laws of descent and
distribution. Notwithstanding the foregoing, the Committee shall have the
authority, in its discretion, to grant (or to sanction by way of amendment to an
existing grant) Awards (other than Incentive Stock Options) which may be
transferred by the Holder for no consideration to or for the benefit of the
Holder’s Immediate Family, to a trust solely for the benefit of the Holder and
his Immediate Family, or to a partnership or limited liability company in which
the Holder and members of his Immediate Family have at least 99% of the equity,
profit and loss interest, in which case the Award Document shall so state. A
transfer of an Award pursuant to this Paragraph (f) shall be subject to such
rules and procedures as the Committee may establish. In the event an Award is
transferred as contemplated in this Paragraph (f), such Award may not be
subsequently transferred by the transferee except by will or the laws of descent
and distribution, and such Award shall continue to be governed by and subject to
the terms and limitations of the Plan and the relevant written instrument for
the Award and the transferee shall be entitled to the same rights as the Holder
under Articles XIII and XIV hereof as if no transfer had taken place. No
transfer shall be effective unless and until written notice of such transfer is
provided to the Committee, in the form and manner prescribed by the Committee.
The consequences of termination of employment shall continue to be applied with
respect to the original Holder, following which the Awards shall be exercised by
the transferee only to the extent and for the periods specified in the Plan and
the related Award Document. The Option Agreement, Stock Appreciation Rights
Agreement, Restricted Stock Award Agreement, Restricted Stock Unit Award
Agreement or other Award Document shall specify the effect of the death of the
Holder on the Award.

 

(g)  
Governing Law. This Plan shall be construed in accordance with the laws of the
State of Texas, except to the extent that it implicates matters which are the
subject of the General Corporation Law of the State of Delaware which matters
shall be governed by the latter law.

 
 
19

--------------------------------------------------------------------------------

 

(h)  
Foreign Awardees. Without amending the Plan, the Committee may grant Awards to
eligible persons who are foreign nationals on such terms and conditions
different from those specified in the Plan as may, in the judgment of the
Committee, be necessary or desirable to foster and promote achievement of the
purposes of the Plan and, in furtherance of such purposes, the Committee may
make such modifications, amendments, procedures, subplans and the like as may be
necessary or advisable to comply with the provisions of laws and regulations in
other countries or jurisdictions in which the Company or its Subsidiaries
operate.

 

(i)  
Section 409A. Notwithstanding anything in this Plan to the contrary, if any Plan
provision or Award under the Plan, or any deferral permitted under the Plan,
would result in the imposition of an applicable tax under Section 409A of the
Code and related regulations and Treasury pronouncements (“Section 409A”), that
Plan provision or Award will be reformed, and that deferral provision will be
structured, to avoid imposition of the applicable tax and no action taken to
comply with Section 409A shall be deemed to adversely affect the Participant’s
rights with respect to an Award.

 
 
20

--------------------------------------------------------------------------------

 


 